DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/04/2022, has been entered.

Response to Amendment/Remarks
Applicant’s remarks in an amendment filed July 04, 2022, with respect to the claims 1-23, have been fully considered and as a result claims 1-23, are indicated as allowable.  However, the newly added claims 24-25, are drawn to an invention that is independent or distinct from the invention examined and allowed on the merits.  Accordingly, claims 24 and 25 withdrawn from consideration, MPEP 821.03.  

Allowable Subject Matter
Claims 1-23, allowed.

Reason for Allowance  
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record include references cited in the Notice of References (PTOL-892).  The claims are allowed over the prior arts since the references taken either individually or collectively as a whole, neither teach nor render obvious features comprising, signal conditioning circuitry having a data transition density measurement for the sequence of data units (that is, sequence of data bits) based on the logic (one or more XOR gates) output signal, and a comparator circuitry coupled to the low-pass filter, wherein the comparator circuitry is configured to compare the data transition density measurement to a threshold and, based on the comparison to the threshold, indicate a disruptive pattern in the sequence of data units as in claim 1, 23; and a comparator circuitry coupled to the low-pass filter, wherein the comparator circuitry is configured to compare the data transition density measurement to a threshold and, based on the comparison to the threshold, indicate a disruptive pattern in the sequence of data units, and the circuitry comprises an equalizer coupled to the comparator circuitry , wherein the equalizer is configured to gate adaptive operation responsive to the indication, as with claims 11, and 21; and generating a time-averaged signal based on the logic output signal; comparing the time-averaged signal to a threshold and, based on the comparison to the threshold, indicating a disruptive pattern in the sequence of data units; and gating distortion compensation circuitry adaptation responsive to the indication of the disruptive pattern, as recited in claim 22.
	The closest prior arts of record cited in the notice of references, include: 
	Shuda (US 3,729,684), Sanders et al (US 2007/0183553), Bernard et al (US 2015/0326591), Kenny (US 2011/0194659), Kyles (US 2011/0169535) and Hamre et al (US 8,054,907).  
	Shuda discloses a signal conditioning circuitry in the form of partly a logic circuit of data demodulation apparatus having an arrangement 14 as shown in fig. 2, (the correlator 14-1, 14-2 and 14-3) may assume the form of an EXCLUSIVE OR (XOR) network (fig. 2) configured to compare a data unit with a receding data unit from a sequence of data units, logic input signals B, fig. 2 which operates upon the identity and non-identity of its input signals to provide an output signal having one value upon identity and another different value upon non-identity, a low pass filter (16-1 and 16-2, fig. 2) coupled to logic circuit 14, the low pass filter to determine transition to positive values in a signal and a comparator circuitry 17, (magnitude/sign comparator) coupled to the low pass filter 16 and compares 17 to compare data to a threshold (magnitude).
	Sanders et al discloses clock and data recovery circuit (CDR) include a phase detector configured to compare a phase of a data signal to a phase of a sampling clock to provide a phase error signal, a gain stage configured to apply a gain to the phase error signal to provide an amplified phase error signal, and a filter configured to filter the amplified phase error signal to provide a phase correction signal, CDR circuit 28 is electrically coupled to host controller 22 via communications link 26, CDR circuit 28 recovers a clock signal and data from a serial data stream passed to dynamic gain CDR circuit 28 through communication link 26, includes a feedback loop for adjusting the phase of a sampling clock for sampling the serial data stream, the open loop gain is adjusted based on the data transition density of the serial data stream, the data transition density is a measure of how often the serial data stream switches between a logic high "1" and a logic low "0" (fig. 2).
	Bernard et al discloses an optical line terminal (OLT) the OLT determines which network interface device of the plurality of network interface devices is the rogue network interface device, for example, the predefined data pattern may be a unique data pattern that uniquely identifies one of the network interfaces, the predefined data pattern may be a data pattern with a specified data transition density that the OLT measures and compares against a data transition density measured from an earlier data pattern to determine which one of the network interface devices is the rogue network interface device.
	Kenny discloses CDR system 30 includes a sampler 31, a deserializer 35, a divider 37, phase and frequency detectors 39, a loop filter 43 and a controlled oscillator 44, the CDR has phase and frequency detectors 39, additionally, the CDR allows AC coupling of the clock signal with a capacitor of a smaller value, the sampler 31 samples the serial data stream 32 on one or more edges of a clock signal 33 to produce samples 34, the serial data stream 32 includes a string of serial data bits that transition at a data rate, the serial data stream 32 has a unit interval (UI), or minimum time interval between transitions of the serial data stream, samples 34 are taken by the sampler 31 and are used to lock the CDR system to the serial data stream 32. When the CDR is in a lock condition, the samples 34 can include samples taken from specific positions into the UI of the serial data stream 32 (figs. 2, 3B).
	Kyles discloses a controller configured to produce the frequency control signal, the range control signal, and a prescaler control signal based on a frequency comparison measure and a data transition density measure, a phase interpolator configured to receive the first clock signal and produce a second clock signal based on a phase control signal, where the second clock signal is interpolated from two phases of the plurality of phases of the first clock signal; a prescaler configured to receive the second clock signal and produce an output clock signal by dividing the second clock signal by a value of the prescaler control signal; a phase detector configured to receive a data input signal and the output clock signal and produce a data output signal and a phase detection signal; a loop filter configured to produce the phase control signal by filtering the phase detection signal; a frequency comparison module configured to produce the frequency comparison measure based on relative frequencies of the first clock signal and the output clock signal; and a transition density detector configured to produce the data transition density measure based on relative frequencies of the data input signal and the output clock signa.
	Hamre discloses receiving a signal, a  threshold that varies from a first voltage to a second voltage is generated. The first voltage is less than a minimum voltage expected to be exhibited by the received signal. The second voltage is greater than the maximum voltage expected to be exhibited by the received signal. The variation of the threshold exhibits a slope greater than a greatest slope expected to be exhibited by the received signal, the received signal is compared to the threshold, to determine a point in time at which the received signal exceeds the varied threshold (col. 2, lines 32-43).
	The closest cited prior arts examined above, however, either in singularly or in combination, fail to anticipate or render the above noted allowable features obvious.  
Claim 2-10, 12-20, further limit allowable claims noted above, and, therefore, are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
The claims originally presented and acted upon by the Office on their merits determine the invention elected by the applicant in the application, and in any request for continued examination (RCE) filed for the application.  Newly submitted claims 24, 25, are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims 24 and 25, are drawn to embodiment different in scope then the claims examined previously.  An RCE may not be used as a matter of right to shift to an invention which is independent or distinct from the invention examined previously, MPEP 819.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24, and 25, withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  

Conclusion      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.